Case 3:17-cv-00072-NKM-JCH Document 1105 Filed 09/21/21 Page 1 of 5 Pageid#: 18205




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION


     ELIZABETH SINES, et al.,
                                                         CASE NO. 3:17-cv-00072
                                       Plaintiffs,

                           v.                            ORDER

     JASON KESSLER, et al.,
                                                         JUDGE NORMAN K. MOON
                                       Defendants.



          This matter is further to the Court’s Order of August 26, 2021, granting Defendant

   Christopher Cantwell’s pro se motion that he be transported to Charlottesville for trial in this

   case, and “tak[ing] under advisement the assessment or allocation of transportation costs and

   other costs of compliance with the writ.” Dkt. 1031 at 3–4 (emphasis omitted). The Court

   separately issued the writ to the Warden of USP Marion, where Cantwell is incarcerated.

   Dkt. 1032; see also 28 U.S.C. §§ 2241(c)(5), 2243. When no party had submitted filings

   concerning allocation of transportation costs within the seven (7) days requested, the Court

   issued an Order on September 15, 2021, directing submissions from Cantwell and Plaintiffs on

   their ability to pay such costs as well as legal support regarding responsibility for payment of

   transportation costs. Dkt. 1075.

          Cantwell’s prior submission was docketed on September 16, 2021. Dkt. 1078. He wrote

   that, while transportation costs could be “considered” in determining whether to issue the writ,

   there was lack of authority that the Court could “aw[a]rd the costs of transportation to and from




                                                     1
Case 3:17-cv-00072-NKM-JCH Document 1105 Filed 09/21/21 Page 2 of 5 Pageid#: 18206




   trial against him or any party.” Id. at 2. Cantwell further attested to a lack of funds to pay the

   transportation costs. Dkt. 1078-1.

          In their submission, Plaintiffs asserted that “the cost of transporting Mr. Cantwell should

   in the first instance be borne by Mr. Cantwell himself, who brought the writ ad testificandum.”

   Dkt. 1080 at 2. If not, Plaintiffs argued that “the costs should otherwise be covered by the United

   States Marshals,” and posited that “[c]ourts have routinely ordered the United States Marshals to

   execute a writ ad testificandum—and pay for its execution—when a prisoner is indigent.” Id.

   Plaintiffs further suggested that, in an effort to mitigate concerns about cost and security with

   Cantwell’s attendance, that Cantwell only attend the trial for his own testimony (which they

   anticipate will be 1 or 2 days), and then participate remotely by videoconference. Id. at 3.

   Defendants Jason Kessler, Nathan Damigo and Identity Evropa filed a submission in which they

   similarly took the position that the Court had the power to transfer Cantwell to the courthouse for

   trial notwithstanding budgetary limitations. Dkt. 1082. But they noted that they were

   “concerned” with Plaintiffs’ suggestion that Cantwell only be present at trial for a day or two,

   arguing that each party “must be given an equal opportunity for a full examination of Mr.

   Cantwell before the jury.” Id. at 2.

          The Fourth Circuit has held that, when an incarcerated prisoner’s civil action approaches

   trial, a district court is to consider various options, including “making provisions for the prisoner

   to attend in person, either at his own expense, or at government expense, and in any case in

   government custody.” Muhammad v. Warden, Balt. City Jail, 849 F.2d 107, 111 (4th Cir. 1988);

   see also id. (stating, “[f]irst, consideration should be given to securing the prisoner’s presence, at

   his own or at government expense, for trial of his action,” and then “other reasonably available

   alternatives to trial with his presence”). In Cantwell’s unopposed motion to be transported to



                                                     2
Case 3:17-cv-00072-NKM-JCH Document 1105 Filed 09/21/21 Page 3 of 5 Pageid#: 18207




   Charlottesville to trial, he sought to “have the opportunity to confront witnesses against [him],

   and to present [himself] fully and transparently to the jury.” Dkt. 1015 at 8. The Court has

   considered the alternatives, weighed the relevant factors the Fourth Circuit identified in

   Muhammad, and granted Cantwell’s request. Dkts. 1031, 1032. No acceptable alternatives were

   identified or have since been identified that would substantiate how Cantwell could participate

   remotely from USP Marion as a defendant in this four-week trial in a fulsome and meaningful

   way. Cf. Holt v. Pitts, 619 F.2d 558, 561 (6th Cir. 1980) (writing, “when an inmate’s civil action

   reaches the trial stage, and his claim proves sufficiently meritorious to survive motions for

   dismissal and summary judgment, a court must then take all reasonable steps to insure that the

   inmate receives the fair ‘day in court’ to which he is entitled”).

          The Court credits Cantwell’s uncontradicted assertion that he lacks the funds to pay such

   costs. Dkt. 1078-1. Where a prisoner litigant’s testimony is essential and not outweighed by

   security considerations, and lacking an acceptable alternative for remote participation, the Court

   concludes that relevant precedent supports imposition of transportation costs on the government.

   See Hawks v. Timms, 35 F. Supp. 2d 464, 468–69 (D. Md. 1999) (“In light of the representation

   by Hawks’ counsel that he is indigent, the Court agrees that the government should bear the

   expense of transportation.”); Muhammad, 849 F.2d at 111, 113 (directing that the court consider

   “securing the prisoner’s presence, at his own expense or government expense”); see also Greene

   v. Prunty, 938 F. Supp. 637, 640 (S.D. Cal. 1996) (writing that allocation of costs of compliance

   with writ of habeas corpus ad testificandum include “sharing of costs, as well as imposing full

   costs on the United States, or imposing the full costs on the State”). Here, Cantwell is in federal

   custody. See United States v. Christopher Cantwell, Judgment, Case No. 1:20-cr-6 (D.N.H. Mar.

   5, 2021) (Dkt. 132), appeal pending. Accordingly, the United States will be directed to pay for



                                                     3
Case 3:17-cv-00072-NKM-JCH Document 1105 Filed 09/21/21 Page 4 of 5 Pageid#: 18208




   his transportation to and from Charlottesville for trial scheduled between October 25 and

   November 19, 2021, and for his temporary detention while there. See Hawks, 35 F. Supp. 2d at

   468.

          For these reasons and further to this Court’s Orders granting Cantwell’s motion to be

   transported to Charlottesville for trial, see Dkts. 1031, 1032, and 1075, it will be and hereby is

   ORDERED that

          1) The United States Marshal’s Office of this District shall transport Defendant

              Christopher Cantwell, presently in federal custody at USP Marion, to an appropriate

              detention facility in the Western District of Virginia accessible to the federal

              courthouse in Charlottesville, so that he may appear at trial in this case, which is

              scheduled for October 25 to November 19, 2021.

          2) The cost of Cantwell’s transportation to and from the Western District of Virginia and

              of his detention while in Virginia for this purpose to appear at his trial shall be borne

              by the United States Government.

          3) To the extent practicable and consistent with applicable security considerations,

              Cantwell shall be able to retain any case-related materials and papers he may possess

              while being transported to Charlottesville.

   See Hawks, 35 F. Supp. 2d at 468–69 (ordering transportation and imposing transportation costs

   of indigent litigant on United States).

          It is so ORDERED.

          The Clerk of Court is directed to send a certified copy of this Order to the Warden of

   USP Marion, to all counsel of record, to Cantwell, to Cantwell’s case manager at USP Marion,

   and to the U.S. Marshal’s Service.



                                                     4
Case 3:17-cv-00072-NKM-JCH Document 1105 Filed 09/21/21 Page 5 of 5 Pageid#: 18209



                        21st
         Entered this          day of September, 2021.




                                                 5
